Exhibit 99.1 RADIANT LOGISTICS DECLARES DIVIDEND OF $0.609% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED STOCK BELLEVUE, WA, July 14, 2017 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a domestic and international freight forwarding and logistics services company, today announced that in accordance with the terms of its 9.75% Series A Cumulative Redeemable Perpetual Preferred Stock (RLGTPA), its Board of Directors has declared a cash dividend of $0.609375 per share. The dividend is payable with respect to the period commencing on April 29, 2017 and ending on July 28, 2017. The dividend is payable on July 31, 2017 to preferred stockholders of record as of July 28, 2017.
